NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            24-NOV-2021
                                            08:02 AM
                                            Dkt. 71 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                       IN THE INTEREST OF LI


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-S NO. 18-00034)


    ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
   (By: Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears that we lack
jurisdiction over the appeal by Mother-Appellant/Cross-Appellee
(Mother) and cross-appeal by Aunt/Intervenor/Appellee/Cross-
Appellant (Aunt) from the Family Court of the First Circuit's
(family court) September 2, 2021 Orders Concerning Child
Protective Act (Orders), because the family court has not entered
a final, appealable order or judgment, and the Orders are not
independently appealable.
          In general, appeals in family court cases, as in other
civil cases, may be taken only from (1) a final judgment, order,
or decree, see Hawaii Revised Statutes (HRS) §§ 571–54 (2018),
641–1(a) (2016), or (2) a certified interlocutory order. See HRS
§ 641–1(b) (2016). The very nature of a family court chapter 587
proceeding entails "an on-going case which does not result in a
'final' order, as that term is generally defined[,]" In re Doe,
77 Hawai#i 109, 114, 883 P.2d 30, 35 (1994) (citation omitted),
because, under HRS chapter 587, the family court retains
continuing jurisdiction over the case to prevent future harm or
threatened harm to a child. Thus, in such family court cases,
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the court considers whether the particular order appealed from
contains a sufficient "degree of finality" to establish appellate
jurisdiction. Id. at 115, 883 P.2d at 36. A "final order" means
an order ending the proceeding, leaving nothing further to be
accomplished. Familian Nw., Inc. v. Cent. Pac. Boiler & Piping,
Ltd., 68 Haw. 368, 370, 714 P.2d 936, 937 (1986).
          Here, it appears that the Orders do not contain a
sufficient degree of finality to establish appellate jurisdiction
because although they find that it is in LI's best interest to be
adopted by the resource caregiver (RCG) and not Aunt, they do not
finalize adoption of LI by RCG, and they set a permanency hearing
for September 29, 2021 and order Petitioner-Appellee/Cross-
Appellee Department of Human Services and the guardian ad litem
to submit reports, among other things. Further, it appears that
the Orders are not appealable under the collateral-order doctrine
because they do not fully resolve a matter completely separate
from the main issue, and Mother may appeal, and Aunt may cross-
appeal, from the Orders once the family court enters a final,
appealable permanency order or judgment. See Greer v. Baker, 137
Hawai#i 249, 254, 369 P.3d 832, 837 (2016) (setting forth the
requirements for appealability under the collateral-order
doctrine).
           Therefore, IT IS HEREBY ORDERED that the appeal in
CAAP-XX-XXXXXXX is dismissed.
           IT IS FURTHER ORDERED that all pending motions are
dismissed.
           DATED: Honolulu, Hawai#i, November 24, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2